DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2021 has been entered.
 Response to Amendment
Claims 1, 4, 6, 7, 9, 13-17, and 19-23 are currently pending. Claims 1 and 14 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 13-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. ‘059 (US Pub No. 2007/0219059 – previously cited) in view of Connor ‘504 (US Pub No. 2015/0366504 – previously cited).
Regarding claim 1, Schwartz et al. ‘059 teaches a wearable device wearable on a body of a person (Fig. 4 PEMT PDA 185, vital sign sensors 30 and [0079]), the wearable device comprising:
a wireless receiver circuit configured to wirelessly receive a local signal from a tag attached to an apparatus, separate from of the wearable device ([0079]; The PEMT PDA system 185 can communicate wirelessly with exercise machines such as STM 420 or CTM equipment 410 in the gym for example using an ID capturing device such as RFID, IR reader, laser scanner, or some other wireless means. [0080]; Once each machine is given a unique identifier for database purposes, a human readable physical ID Tag is created and affixed to the machine in a permanent but conspicuous fashion. This ID Tag may in addition to being visually readable, use radio frequency technologies, may have bar code properties, or some other means can be used to make said ID Tag machine readable, scannable or detectable at a distance.), the local signal comprising a tag identifier and information indicative of a type of the apparatus (Figs. 3a-3c and [0075]-[0076] describe that the PEMT system can receive information from cardio training equipment 410 or a strength training machine 420.);
a plurality of sensors configured to sense one or more physiological and behavioral parameters associated with body functions and biomechanics responsive to physical activity when in contact with the person’s body (Fig. 4 vital sign sensors 30 and [0079]; These vital sign sensors 30 communicate through direct or wireless connection with the main PEMT system 185.);
a processing circuit configured to automatically determine a type of activity based on the tag identifier or the information indicating the type of the apparatus in the local signal ([0079]; The exercise machine 420 may or may not have its own ability to calculate and communicate the activity level automatically to the PEMT device 185.); and

Schwartz et al. ‘059 teaches all of the elements of the current invention as mentioned above except for the processing circuit is configured to select an activity-specific algorithm and a subset of sensors of the plurality of sensors based on the determined type of activity, activate the selected subset of sensors, receive data corresponding to the one or more physiological and behavioral parameters from the subset of sensors, and determine physiological and/or behavioral measures associated with the person’s body from the received data using the activity-specific algorithm.
Connor ‘504 teaches only a subset of an array of sensors are activated in order to measure the muscle of a specific person or muscle activity during a specific sport. In an example, the entire available array of sensors can be activated to collect data during a calibration or test period and this data can then be used to select the subset of sensors which are activated on an ongoing basis ([0110]). An article of electromyographic clothing can have a total array of EMG sensors or electrodes, but only a subset of that array of EMG sensors or electrodes is activated at a given time. In an example, this subset of EMG sensors can be selected so as to most efficiency collect data concerning muscle activity of a specific person or during a specific type of physical activity ([0203]). Connor ‘504 teaches selecting a subset of EMG sensors from an array of EMG sensors based on the type of activity or sport being performed. Based on a determination of the specific activity being performed, a processor selects an algorithm to activate the subset of EMG sensors needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuit of Schwartz et al. ‘059 to include selecting an activity-specific algorithm and a subset of sensors of the plurality of sensors based on the determined type of activity, activate the selected subset of sensors, receive data corresponding to the one or more 
Regarding claim 4, Schwartz et al. ‘059 teaches wherein the wireless receiver circuit is configured to wirelessly receive the local signal coded with identifier information according to radio frequency identification technology, near field communication technology, or Bluetooth technology ([0079]; The PEMT PDA system 185 can communicate wirelessly with exercise machines such as STM 420 or CTM equipment 410 in the gym for example using an ID capturing device such as RFID, IR reader, laser scanner, or some other wireless means.).
Regarding claim 6, Schwartz et al. ‘059 teaches a memory configured to store a data structure that associates the information with an apparatus or the type of activity associated with the apparatus ([0069]; (7) record data storage).
Regarding claim 7, Schwartz et al. ‘059 teaches wherein the processing circuit is further configured to retrieve the activity-specific algorithm from the memory based on the determined type of activity ([0075]-[0076]; When the athlete is performing some form of cardio training, suitable sensors are used to capture the virtual distance the athlete has traveled. If the athlete is exercising to increase muscle strength, another set of sensors are used to record the set of exercise machine values which more properly assess the muscle building activity.).
Regarding claim 9, Schwartz et al. ‘059 teaches wherein the processing circuit is further configured to distinguish and measure different movements of the person’s body associated with the 
Regarding claim 13, Schwartz et al. ‘059 teaches wherein the processing circuit is further configured to record the one or more physiological and behavioral parameters based on the physiological and behavioral parameters meeting or exceeding a predetermined threshold level indicative of actual activity unique to the determined type of activity ([0112]-[0113]; (3) level of effort with respect to their personal target zone defined for example by the ranges of heart rate and respiratory rate; Trainer 20 can give encouragement or incentive to any lagging students and give appropriate praise to the students that are achieving or exceeding their personal goals. Likewise, the trainer 20 can assess the efforts of the class as a whole and adjust the difficulty levels to challenge the class without overly doing so.).
Regarding claim 14, the sections of Schwartz et al. ‘059, as modified by Connor ‘504, teaches a method of operating a wearable device wearable on a body of a person.
Regarding claim 15, Schwartz et al. ‘059 teaches a non-transitory computer program product comprising computer program code adapted, when run on the wearable device, to perform the steps of determining, sensing and receiving according to the method of claim 14 (Fig. 4 PEMT PDA 185 and [0079]; It is inherent for a device to have some sort of controller with a program in order for the device to function.).
Regarding claim 16, Schwartz et al. ‘059 teaches wherein the tag is a passive radio frequency identification (“RFID”) tag ([0079]-[0080]).
Regarding claim 17, Schwartz et al. ‘059 teaches wherein the type of activity is determined based on the identified type of the apparatus ([0080]; Each machine is assigned to a unique number, which would distinguish one machine from all the other machines.).
Regarding claim 19, Schwartz et al. ‘059 teaches wherein the type of activity comprises a type of sports activity, a type of exercise activity, a type of recreational activity, a type of household activity, a type of social activity, or a type of sedentary activity ([0075]-[0076], [0079]).
Regarding claim 21, Schwartz et al. ’059 teaches wherein the tag comprises a Bluetooth transceiver (Claim 18).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. ‘059 in view of Connor ‘504 further in view of Jayalth et al. ‘593 (US Pub No. 2014/0135593 – previously cited).
Regarding claim 20, Schwartz et al. ’059 in view of Connor ‘504 teaches all of the elements of the current invention as mentioned above except for wherein the tag comprises a near field communication (NFC) tag or a Bluetooth transceiver.
Jayalth et al. ‘593 teaches exercise equipment communicating devices may be implemented using RFID (Radio Frequency ID) devices, NFC (Near Field Communication) devices, some form of tag implemented in computer readable code such as QR (Quick Response) code or bar code, or even communication electronics that broadcast (e.g., wirelessly, either on its own or in response to an inquiry) information regarding the exercise equipment (e.g., 190) or the types of exercises that may be performed on the exercise equipment ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the NFC tag of Jayalth et al. ‘593 for the RFID tag of Schwartz et al. ‘059 as it would merely be substituting one known element for another to obtain predictable results.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. ‘059 in view of Connor ‘504 further in view of Drysdale et al. ‘171 (US Pub No. 2013/0173171 – previously cited).
Regarding claims 22 and 23, Schwartz et al. ‘059 in view of Connor ‘504 teaches all of the elements of the current invention as mentioned above except for wherein the processing circuit is further configured to automatically increase a sampling rate of a digitizer for improved data acquisition based on the determined type of activity, and to receive the data corresponding to the one or more physiological and behavioral parameters at the increased sampling rate from the subset of sensors.
Drysdale et al. ‘171 teaches increasing during active mode, the sampling rate increases to a second sampling rate ("sample rate 2") 1534 between samples of data 1520 (e.g., as well as between a sample of data 1520 and a sample of data 1540). An increased sampling rate can facilitate, for example, a more accurate set of captured motion data (Fig. 15 and [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuit of Schwartz et al. ‘059 in view of Connor ‘504 to include automatically increasing a sampling rate of a digitizer for improved data acquisition based on the determined type of activity, and receiving the data corresponding to the one or more physiological and behavioral parameters at the increased sampling rate from the subset of sensors as Drysdale et al. ‘171 teaches this will aid in facilitating a more accurate set of captured motion data ([0120]).
Response to Arguments
Applicant argues that the exercise machine 420 of Schwartz et al. ‘059 possesses its own ability to calculate the activity level and that Schwartz et al. ‘059 does not teach a processing circuit of the wearable device calculating the activity type (Remarks, page 7). Examiner respectfully disagrees, as [0079] of Schwartz et al. ‘059 states that “the exercise machine 420 may or may not have its own ability to calculate and communicate the activity level automatically to the PEMT device 185” (emphasis added), indicating that the PEMT device 185 may calculate the activity level. [0079] further explains that the exercise machine 420 or a central computer 610 may “perform the computing tasks that would 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riley et al. ‘726 (US Pub No. 2008/0096726) teaches measuring athletic performance data and displaying desired information associated with the athletic performance. Hu et al. ‘912 (US Pub No. 2016/0007912) teaches a wearable device that transfers motion data to a smartphone that analyzes the motion data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791